UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GEORGE BURNS,
                                Plaintiff,                            18-CV-4313 (CM)
                    -against-
 CITY OF YONKERS,                                                          ORDER

                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       On June 20, 2018, the Court dismissed this action for failure to state a claim on which

relief can be granted. The order and judgment were mailed to Plaintiff the same day. Nearly three

years later, on March 9 and 19, 2021, Plaintiff filed motions for an extension of time to appeal

(ECF Nos. 6-7).

       For the reasons set forth below, the Court denies Plaintiff’s motions.

                                             DISCUSSION

       Under Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure, a litigant must file a

notice of appeal within 30 days of the entry date of the order or judgment being appealed. See

Fed. R. App. P. 4(a)(1)(A). A party may move for an extension of time to file a notice of appeal,

but under Rule 4(a)(5), must do so, at the latest, within 30 days after expiration of the deadline to

file a notice of appeal. See Fed. R. App. P. 4(a)(5)(A)(i). This 30-day period for seeking an

extension is a “strict jurisdictional” deadline. Goode v. Winkler, 252 F.3d 242, 245 (2d Cir.

2001). The moving party must also show “excusable neglect or good cause” for the failure to file

a notice of appeal within the deadline. Fed. R. App. P. 4(a)(5)(A)(ii). But even where a litigant

shows excusable neglect, the district court cannot grant a motion for an extension of time to

appeal that was filed more than 60 days after entry of judgment. See Goode, 252 F.3d at 245
(“[E]ven assuming that [the moving party] made a showing of good cause for an extension, the

untimely motion should not have been entertained . . . .”).

        The Court can also grant a motion for an extension of time if it finds that: (1) the moving

party did not receive notice of the entry of judgment within 21 days after entry, and (2) the

motion is filed within 180 days after the judgment or order is entered or within 14 days after the

moving party receives notice under Federal Rule of Civil Procedure 77(d) of the entry,

whichever is earlier. See Fed. R. Civ. P. 4(a)(6).

        Plaintiff alleges that his address of record is the home of his mother and sister; he states

that he did not receive the order and judgment mailed to their residence because in June 2018, he

was taken into custody at Westchester County Jail. He states that “the custodian of mail did not

notify” him. Because Plaintiff’s motions for an extension of time to appeal, filed in February

2021, were brought too late, the Court denies the motions.

        Plaintiff has not filed a change of address, but it appears that he is currently incarcerated

in the George R. Vierno Center on Rikers Island under book and case number 2412000424. The

Court therefore directs the Clerk of Court to update Plaintiff’s address, as set forth in his most

recent filing.

                                          CONCLUSION

        The Court denies Plaintiff’s motions for an extension of the time to file a notice of

appeal. (ECF Nos. 6-7.) The Court directs the Clerk of Court to change Plaintiff’s address to the

following: George Burns, #241200042, George R. Vierno Center, 09-09 Hazen Street, East

Elmhurst, NY 11370.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an



                                                     2
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated:   July 15, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               3
